DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2021 has been entered.
 Response to Amendment
The amendment filed 06/28/2021 has been entered. Applicant has amended claims 1 and 12. Applicant has previously cancelled claim 9, and has not added any new claims. Claims 1-8 and 10-18 are currently pending in the instant application.
Response to Arguments
Applicant’s arguments, see pages 8-12, filed 06/28/2021, with respect to the rejection(s) of claim(s) 1, 4-8 and 10-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant's amendments to claim 1.
Regarding the color tone …
In paragraph Fig. 2 and in [0034], JP2003190088A to Takahashi recites the color tone of monitoring-target subject images ([0034] - The CPU 201 of the electronic endoscope processor 200 weights the R and G image signals obtained from the pre-stage signal processing circuit 204 .

Claim Objections
Claim1 is objected to because of the following informalities:   
Claim 1 recites “color tone”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “a color tone”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0204188 to Ariyoshi in view of JP 2012-147959 to Watanabe (all citations from the translation provided) and JP2003190088A to Takahashi et al. (hereinafter “Takahashi”). 
Regarding claim 1, Ariyoshi discloses: 
at least one endoscope device (Fig. 1 – endoscope apparatus 1) comprising:
a video scope configured to capture an image of a subject (Fig. 1 - endoscope 2);
a processor  (Fig. 1 – body device 3) and a memory which stores an instruction (Fig. 2- ROM 42 , the RAM 43 , the flash memory 44), the endoscope device further comprising, as a configuration when the processor executes the instruction stored in the memory ([0047]- In response to the instruction command, the CPU 41 reads and executes a predetermined program from the ROM 42), an image signal processing unit configured to execute white balance adjustment processing (paragraph 0080- the CPU 41 executes a white balance adjustment process) , using an image of the subject captured by the video scope (paragraph 0066- white balance adjustment is performed for an endoscopic image); and
a controller (Fig 1 – control section 21): and
in response to the execution of the white balance adjustment processing, monitoring-target subject images acquired through the white balance adjustment processing (paragraph 0105- In the white balance adjustment process, a white image is picked up)
at least one of the scope-related information and the processor-related information (see [0130] - accumulated lamp lighting-up time period At ) used in conjunction with each of the monitoring- target subject images ([0105]- In the white balance adjustment process, a white image is picked up), to determine whether or not the endoscope device requires maintenance (see [0075]- to judge deterioration of the polarizers).
Although Ariyoshi discloses detecting deterioration of the endoscope device, using the monitoring-target subject images thus recorded (see [0080] and [0096] - deterioration …is detected by using the color balance adjustment value obtained in the white balance adjustment process) Ariyoshi does not expressly teach an endoscope management system comprising:
a management device comprising a management processor and a management memory which stores a management instruction, the management device further comprising, as a configuration when the management processor executes the management instruction stored in the management memory, a main management unit, wherein:
the management device is configured to be connected to the processor of the endoscope device such that the management device is able to perform mutual communication with the processor,
the controller is configured to transmit, in response to the execution of the white balance adjustment processing, monitoring-target subject images acquired through the white balance adjustment processing, to the management device, 
the management memory is configured to record the monitoring-target subject images, 
the main management unit is configured to manage deterioration of the endoscope device, using the monitoring-target subject images thus recorded,
the endoscope device transmits scope-related information related to the video scope and processor-related information related to the processor to the management device together with the monitoring-target subject images, and
the main management unit associates color tone of the monitoring-target subject images having different dates recorded in the management memory, with at least one of the scope-related information and the processor-related information transmitted in conjunction with each of the monitoring-target subject images, to determine whether or not the endoscope device requires maintenance.
On the other hand, in the same field of endeavor, Watanabe teaches of an endoscope management system (Fig. 1 – endoscope management system 30) comprising: 
at least one endoscope device (Fig. 1-endoscope device 10) comprising: 
a video scope configured to capture an image of a subject (Fig. 1 – scope 11);
a processor (Fig. 12 – processor 12) and a memory which stores an instruction (Fig. 1- ROM 25 and RAM 27); and 
a controller (Fig. 1-control unit 15); and 
a management device comprising a management processor and a management memory which stores a management instruction (Fig. 1-personal computer (PC) 31 and  memory 36), the management device further comprising, as a configuration when the management processor executes the management instruction stored in the management memory, a main management unit (Fig. 1 – CPU 35), wherein: 
the management device is configured to be connected to the processor of the endoscope device such that the management device is able to perform mutual communication with the processor ([0022]- the endoscope management system 30 constitutes a main part of the system 30 and includes a personal computer (PC) 31 connected to the processor 12), 
the controller (Fig. 1-control unit 15) is configured to transmit, in response to the execution image processing, subject images acquired, to the management device ([0022-0023] - the memory 36 records an image signal transmitted from the endoscope apparatus 10 as image data, and also constitutes an internal database that accumulates and stores usage histories of all the scopes 11 and processors 12 in the hospital)
([0022-0023] - the memory 36 records an image signal transmitted from the endoscope apparatus 10 as image data), 
the main management unit is configured to manage deterioration of the endoscope device ([0006]- an endoscope management system is used to manage the maintenance time and replacement time of an endoscope)
the endoscope device transmits scope-related information related to the video scope and processor-related information related to the processor to the management device together with the subject images ([0012] - The data relating to the use history may be transmitted from the endoscope apparatus; [0023] - The monitor 34 displays image data stored in the memory 36 or transmitted from the endoscope apparatus 10).
at least one of the scope-related information and the processor-related information transmitted in conjunction with subject images ([0012]- The data relating to the use history may be transmitted from the endoscope apparatus together; [0023]- [0023] - The monitor 34 displays image data stored in the memory 36 or transmitted from the endoscope apparatus 10), to determine whether or not the endoscope device requires maintenance ([0072]- when repaired it is easy to find out the cause of failure because each scope or processor is connected to which processor or scope for how many hours).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporate the teachings of Watanabe that teach a management system comprising a management device having a memory configured to record image, and a main management unit configured to manage deterioration of the endoscope device into the teachings of Ariyoshi that teach using monitoring-target subject images acquired through (paragraph 0006 of Watanabe) and to appropriately notify a user of a usage state of a scope (paragraph 0008 of Watanabe).
Additionally, Takahashi teaches of an analogous endoscopic device wherein the main management unit (Fig. 1 - endoscope system 1) associates color tone of the monitoring-target subject images ([0034] - The CPU 201 of the electronic endoscope processor 200 weights the R and G image signals obtained from the pre-stage signal processing circuit 204 according to the values of “white balance R” and “white balance B”) having different dates recorded in the management memory (Fig. 2-White balance" (R Gain / B Gain & "used date"); see [0034]; [0018]- When the electronic endoscope is continuously connected to the electronic endoscope processor for a predetermined time, the update means records the time at that time in the database as the date and time when the electronic endoscope was last used) with at least one of the scope- related information (Fig. 2 - "Scope name", "serial no."), to determine whether or not the endoscope device requires maintenance ([0006]-This frequency of use can be used, for example, for endoscope maintenance).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring-target subject images of Ariyoshi, as modified by Watanabe, to include the main management unit (Fig. 1 - endoscope system 1) associating a color tone of the monitoring-target subject images having different dates recorded in the management memory, as seen in the teachings above of Takahashi. It would have been ([0006] of Takahashi).
The modified device of Ariyoshi in view of Watanabe and Takahashi will hereinafter be referred to as modified Ariyoshi.
Regarding claim 4, modified Ariyoshi teaches the claimed invention as discussed above concerning claim 1, and Ariyoshi further discloses
wherein the endoscope device (Fig. 1 – endoscope apparatus 1) includes the scope-related information (paragraph 0102- The flash memory 19 includes a storage area for storing a scope ID, which is an identification code of the endoscope, the accumulated time period of use of endoscope Ta, a reference light adjustment value Rga and the polarizer deterioration information F; paragraph 0074 the CPU 41 reads information about the accumulated time period of use Ta of the endoscope 2 from the flash memory 19), in conjunction with the monitoring- target subject images (paragraph 0105- In the white balance adjustment process, a white image is picked up).
Ariyoshi does not expressly teach wherein the endoscope device transmits the scope-related information, in conjunction with transmission of monitoring- target subject images.
However, Watanabe teaches of an analogous endoscopic device wherein the endoscope device transmits the scope-related information (paragraph 0012 - The data relating to the use history may be transmitted from the endoscope apparatus together with information for specifying the light source device as a command indicating start or end of use of the light source device when the light source device is turned on or off. preferable. In addition, data related to usage history is transmitted from the endoscope apparatus together with information for specifying the scope as a command indicating the start or end of the scope use when the scope is connected to the light source device or disconnected. Preferably it is transmitted), in conjunction with transmission of the images (paragraph 0022 - the memory 36 records an image signal transmitted from the endoscope apparatus 10 as image data, and also constitutes an internal database that accumulates and stores usage histories of all the scopes 11 and processors 12 in the hospital).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Watanabe that teach transmitting scope-related information related to the videoscope and transmitting images into Ariyoshi that teach scope-related information related to the video scope and monitoring- target subject images. The motivation for doing so would be to have the data transmitted to the endoscope management system (paragraph 0019 of Watanabe) and to easily find out the cause of failure (paragraph 0073 of Watanabe).
Regarding claim 5,  modified Ariyoshi teaches the claimed invention as discussed above concerning claim 4, and Ariyoshi further discloses
wherein the scope-related information includes information regarding a usage history of the video scope (paragraph 0120- First, the CPU 41 reads the accumulated time period of use of endoscope Ta) and identification information of the video scope (paragraph 0102- The flash memory 19 includes a storage area for storing a scope ID, which is an identification code of the endoscope, the accumulated time period of use of endoscope Ta).
Regarding claim 6, modified Ariyoshi, teaches the claimed invention as discussed above concerning claim 5, and Ariyoshi further discloses
wherein information regarding the usage history of the video scope includes a cumulative scope-energization time that indicates a cumulative time for which the video scope has been (paragraph 0057- an accumulated time period of time periods of energization to the endoscope 2 is regarded as the accumulated time period of use Ta of the endoscope 2 on the assumption that the endoscope 2 is used while it is energized, time period information about other states may be used as the accumulated time period of use Ta of the endoscope 2) or a scope connection count that indicates a number of times the video scope has been connected to the processor (“or” denotes an optionally recited limitation and optionally recited limitations are not guaranteed to take place and are therefore not required to be taught, see MPEP § 2103 Section 1(C))).
Regarding claim 7, modified Ariyoshi teaches the claimed invention as discussed above concerning claim 1, and Ariyoshi further discloses, 
wherein the endoscope device includes the processor-related information related to the processor of the endoscope device (paragraph 0099 - The control section 32 A includes a storage section 32 a which stores an accumulated lamp lighting-up time period At of the lamp 31 a ;paragraph 0106- Next, the CPU 41 acquires information about the accumulated lamp lighting-up time period At of the lamp 31 a stored in the storage section 32 a, from the control section 32 A of the light source apparatus 4 A), in conjunction with the monitoring-target subject images (paragraph 0105- In the white balance adjustment process, a white image is picked up).
Ariyoshi does not expressly teach wherein the endoscope device transmits the processor-related information related to the processor of the endoscope device, in conjunction with transmission of monitoring- target subject images.
However, Watanabe teaches of an analogous endoscopic device wherein the endoscope device transmits the processor-related information related to the processor of the endoscope device (paragraph 0021- The scope 11 and the processor 12 are assigned a model number for each model, and the same type of scope or processor is assigned the same model number. In each model, a unique serial number is assigned to each scope and each processor. The scope 11 is provided with a ROM (storage means) 24 for storing the model number and serial number of the scope. Similarly, the processor 12 is provided with a ROM (storage means) 25 for storing the model number and serial number of the processor 12; paragraph 0027 - Specifically, when the light source 16 is turned on or off, a lamp use start (or use end) command (parameter 0 × 01 or 0 × 02, which indicates that use of the processor as a light source device has ended or started) 2) is transmitted to the endoscope management system 30. At this time, the number information for specifying the processor stored in the ROM 25 is transmitted together with these commands), in conjunction with transmission of images (paragraph 0022 - the memory 36 records an image signal transmitted from the endoscope apparatus 10 as image data, and also constitutes an internal database that accumulates and stores usage histories of all the scopes 11 and processors 12 in the hospital).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Watanabe that teach transmitting the processor -related information related to the videoscope and transmitting images into Ariyoshi that teach the processor-related information related to the video scope and monitoring- target subject images. The motivation for doing so would be to have the data transmitted to the endoscope management system (paragraph 0019 of Watanabe) and in order to identify the scope currently connected to the processor (paragraph 0030 of Watanabe).
Regarding claim 10, modified Ariyoshi teaches the claimed invention as discussed above concerning claim 1, and Ariyoshi further discloses,
(paragraph 0057- an accumulated time period of time periods of energization to the endoscope 2 is regarded as the accumulated time period of use Ta of the endoscope 2 on the assumption that the endoscope 2 is used while it is energized, time period information about other states may be used as the accumulated time period of use Ta of the endoscope 2), and 
wherein the CPU determines that the endoscope device requires maintenance when the cumulative scope-energization time is no less than a predetermined period of time (paragraph 0057- an accumulated time period of time periods of energization to the endoscope 2 is regarded as the accumulated time period of use Ta of the endoscope 2 on the assumption that the endoscope 2 is used while it is energized, time period information about other states may be used as the accumulated time period of use Ta of the endoscope 2; paragraph 0075- Next, the CPU 41 judges whether or not the read accumulated time period of use Ta is equal to or longer than a predetermined time period TH1 (S 12 ). The predetermined time period TH1 is, for example, several hours or dozens of hours, and it is a threshold of an elapsed time period after time of starting use of the endoscope for judging deterioration of the polarizers 18 a and 18 b. That is, the predetermined time period TH1 is a time period set to judge deterioration of the polarizers 18 a and 18 b of the endoscope 2).
Ariyoshi does not expressly teach wherein the management device determines that the endoscope device requires maintenance. 
However, Watanabe teaches of an analogous endoscopic device 
wherein the management device (Fig. 1-personal computer (PC) 31; paragraph 0022 - The endoscope management system 30 constitutes a main part of the system 30 and includes a personal computer (PC) 31…The PC 31 includes a CPU 35) determines that the endoscope device requires maintenance (paragraph 0006 -an endoscope management system is used to manage the maintenance time and replacement time of an endoscope; paragraph 0008- an endoscope management system capable of appropriately notifying a user of a usage state of a scope). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporate the teachings of Watanabe that teach using a management device including a CPU to determine that the endoscope device requires maintenance into the teachings of modified Ariyoshi that teach using a CPU to determine that the endoscope device requires maintenance when the cumulative scope-energization time is no less than a predetermined period of time. The motivation for doing so would be to manage the maintenance time and replacement time of an endoscope (paragraph 0006 of Watanabe) and to appropriately notify a user of a usage state of a scope (paragraph 0008 of Watanabe).
Regarding claim 11, modified Ariyoshi teaches the claimed invention as discussed above concerning claim 1, and Ariyoshi further discloses
wherein the CPU determines whether or not the endoscope device requires maintenance based on image analysis performed on the monitoring-target subject images recorded in the memory (paragraph 0080 - In the white balance adjustment process, gain adjustment for each of RGB color signals is performed for an obtained image, and the CPU 41 acquires a gain value of each of the RGB color signals (S 21); paragraph 0083- the CPU 41 judges whether or not at least one of the absolute values of the three differences for the RGB gain values is equal to a predetermined threshold TH2 (S 16 ). That is, the process of S 16 constitutes a judgment section which judges whether or not the calculated amount of change in the color balance adjustment value is equal to or larger than the predetermined threshold).
Modified Ariyoshi does not expressly teach wherein the management device determines whether or not the endoscope device requires maintenance. 
However, Watanabe teaches of an analogous endoscopic device wherein the management device (Fig. 1-personal computer (PC) 31; paragraph 0022 -The endoscope management system 30 constitutes a main part of the system 30 and includes a personal computer (PC) 31… The PC 31 includes a CPU 35) determines whether or not the endoscope device requires maintenance (paragraph 0006 -an endoscope management system is used to manage the maintenance time and replacement time of an endoscope; paragraph 0008- an endoscope management system capable of appropriately notifying a user of a usage state of a scope). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporate the teachings of Watanabe that teach using a management device including a CPU to determine whether or not the endoscope device requires maintenance into the teachings of modified Ariyoshi that teach using a CPU to determine that the endoscope device requires maintenance based on image analysis performed on the monitoring-target subject images recorded in the memory. The motivation for doing so would be to manage the maintenance time and replacement time of an endoscope (paragraph 0006 of Watanabe) and to appropriately notify a user of a usage state of a scope (paragraph 0008 of Watanabe).
 Regarding claim 12, modified Ariyoshi teaches the claimed invention as discussed above concerning claim 11, and Ariyoshi further discloses
wherein the CPU determines that the endoscope requires maintenance when the color tone of any of the monitoring-target subject images is out of an allowable range ((paragraph 0080 - In the white balance adjustment process, gain adjustment for each of RGB color signals is performed for an obtained image, and the CPU 41 acquires a gain value of each of the RGB color signals (S 21); paragraph 0083- the CPU 41 judges whether or not at least one of the absolute values of the three differences for the RGB gain values is equal to a predetermined threshold TH2 (S 16 ). That is, the process of S 16 constitutes a judgment section which judges whether or not the calculated amount of change in the color balance adjustment value is equal to or larger than the predetermined threshold).
Modified Ariyoshi does not expressly teach wherein the CPU determines that the endoscope requires maintenance.
However, Watanabe teaches of an analogous endoscopic device wherein the management device (Fig. 1-personal computer (PC) 31; paragraph 0022 -The endoscope management system 30 constitutes a main part of the system 30 and includes a personal computer (PC) 31… The PC 31 includes a CPU 35) determines that the endoscope device requires maintenance (paragraph 0006 -an endoscope management system is used to manage the maintenance time and replacement time of an endoscope; paragraph 0008- an endoscope management system capable of appropriately notifying a user of a usage state of a scope). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporate the teachings of Watanabe that teach using a management device including a CPU to determine that the endoscope device requires maintenance into the teachings of modified Ariyoshi, that teach using a CPU to determine that the endoscope device requires maintenance when a color tone of any of the monitoring-target subject images is out of an allowable range. The motivation for doing so would be to manage the (paragraph 0006 of Watanabe) and to appropriately notify a user of a usage state of a scope (paragraph 0008 of Watanabe).
Regarding claim 13, modified Ariyoshi teaches the claimed invention as discussed above concerning claim 10, and Ariyoshi further discloses
wherein the CPU notifies the endoscope device of a result of the determination regarding whether or not the endoscope device requires maintenance (paragraph 0051 - When deterioration is detected, the control section 21 performs a predetermined output, for example, a message display or the like to prompt the user, such as a surgeon, to repair the endoscope to replace the polarizers 18a and 18b).
Ariyoshi does not expressly teach wherein the management device notifies the endoscope device of a result of the determination regarding whether or not the endoscope device requires maintenance.
However, Watanabe teaches of an analogous endoscopic device wherein the management device(Fig. 1-personal computer (PC) 31; paragraph 0022 - The endoscope management system 30 constitutes a main part of the system 30 and includes a personal computer (PC) 31…The PC 31 includes a CPU 35)  notifies the endoscope device of a result of the determination regarding whether or not the endoscope device requires maintenance (paragraph 0008 - an endoscope management system capable of appropriately notifying a user of a usage state of a scope; paragraph 0011 - The endoscope management system detects whether there is a scope or a light source device that approaches a use limit or is relatively less used at a predetermined timing, for example, at the time of reservation registration of an endoscope device, for example, It is preferable to notify the detected result)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporate the teachings of Watanabe that teach using a CPU of a management device to notify the endoscope into the teachings of modified Ariyoshi that teach using a CPU to notify the endoscope. The motivation for doing so would be to manage the maintenance time and replacement time of an endoscope (paragraph 0006 of Watanabe) and to appropriately notify a user of a usage state of a scope (paragraph 0008 of Watanabe).
Regarding claim 14, modified Ariyoshi teaches the endoscope management system according to claim 1, and Ariyoshi further discloses
wherein the monitoring-target subject images are images of a tubular inner surface of a white balance adjustment tool (paragraph 0064-the white balance adjustment process is performed, for example, in a state that the distal end portion of the insertion portion 11 of the endoscope 2 is covered with a predetermined cap for white balance with its internal surface painted with white paint; paragraph 0080 -  The white balance process is a process similar to the above-described process shown in FIG. 5. FIG. 7 is a flowchart showing an example of a flow of the white balance process (S 14 ) in FIG. 6. The CPU 41 executes a white balance adjustment process which is a same process as step 51 in FIG. 5 (S 1). In the white balance adjustment process, the user is prompted to cover the distal end portion of the insertion portion 2 with a predetermined white balance cap to perform white balance adjustment, and image pickup by the image pickup device 17 is performed in the state that the distal end portion of the insertion portion 2 is covered with the predetermined white balance cap. In the white balance adjustment process, gain adjustment for each of RGB color signals is performed for an obtained image, and the CPU 41 acquires a gain value of each of the RGB color signals (S 21)), and are color still (paragraph 0104 - In the white balance adjustment process, a white image is picked up).
Regarding claim 15, modified Ariyoshi teaches the endoscope management system according to claim 1.
Although Ariyoshi discloses monitoring-target subject images (paragraph 0104 - In the white balance adjustment process, a white image is picked up), and displaying images on a monitor (paragraph 0040 - The image processing section 24 receives an image pickup signal from the image pickup device 17 via the signal line L 2 , converts the image pickup signal to a digital signal, executes various correction processes, and outputs a video signal for displaying an endoscopic image to the display device 5), Ariyoshi does not expressly teach wherein the management device is connected to a monitor that is controlled such that the monitor displays the monitoring-target subject images together with at least one of scope-related information related to the video scope of the endoscope device and processor-related information related to the processor.
On the other hand, in the same field of endeavor, Watanabe teaches of an analogous endoscopic device wherein the management device (Fig. 1- personal computer (PC) 31) is connected to a monitor (Fig. 1  monitor 34) that is controlled such that the monitor displays the images together with at least one of scope-related information related to the video scope of the endoscope device and processor-related information related to the processor (paragraph 0010 - For example, together with information (model name, serial number, etc.) for specifying the detected scope or light source device, the usage status of the scope or light source device may be displayed on the display device of the endoscope management system. Further, for example, the usage state of the scope or the light source device may be transmitted to an endoscope device including the scope or the light source device and displayed on the display device of the endoscope device).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Watanabe that teach displaying images with scope and processor related information on a monitor into the teachings of modified Ariyoshi that teach specifically the monitoring-target subject images and displaying images on a monitor. The motivation for doing so would be so that the detected scope or light source device can be specified by the user (paragraph 0010 of Watanabe), and to display the usage status of the scope (paragraph 0023 of Watanabe).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0204188 to Ariyoshi in view of JP 2012-147959 to Watanabe (all citations from the translation provided) and JP2003190088A to Takahashi et al. (hereinafter “Takahashi”) either alone, or in further view of U.S. Publication No. 2003/0222997 to Iketani.
Regarding claim 8, modified Ariyoshi teaches the claimed invention as discussed above concerning claim 1, and Ariyoshi further discloses 
wherein the processor includes a processing circuit (Fig 1 – control circuit 21; paragraph 0073 - the process in FIG. 6 is performed by the CPU 41 of the control section 21 reading and executing a program for the process for detecting deterioration of the polarizers of the endoscope 2 in FIG. 6 when the endoscope 2 is connected to the body device 3 and power is turned on; paragraph 0068 - the control section 21 of the body device 3 writes the gain value of each color signal obtained then into the flash memory 19 as the reference color balance adjustment value Rg) that is able to turn ON and OFF image processing that is to be performed on images of the subject captured by the video scope, and (Fig. 7; paragraph 0078-When the read accumulated time period of use Ta is equal to or longer than the predetermined time period TH1, the CPU 41 outputs a predetermined message to the display device 5 (S 13). The predetermined message is, for example, a message saying “Perform a white balance process.”; paragraph [0079] In response to the message, the white balance process is executed by the user) and,
wherein the processing circuit turns the image processing OFF after the white balance adjustment processing has been performed (Fig. 7) .
Nonetheless, Itketani teaches of an analogous endoscopic device 
wherein the processor includes a processing circuit (Fig. 1- image-signal processing circuit 26; paragraph 0026 - the image-signal processing circuit 26, typical image-signal processing processes known in the art, such as a white balance correction process… note that the white balance correction process at the image-signal processing circuit 26 is controlled by the CPU 28) that is able to turn ON and OFF image processing that is to be performed on images of the subject captured by the video scope (paragraph 0038 - In Step S201, the state (SW) of a white-balance setup switch, on the front panel 30, is detected by the CPU 28. Further, whether the state (SW) of the white-balance setup switch is the ON state is determined in Step S202. When the state (SW) is not the ON state, the process returns to Step S201 and the same processes are repeated), and 
wherein the processing circuit turns the image processing OFF after the white balance adjustment processing has been performed (Fig. 7).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Iketani that teach a white balance setup switch to turn on and off image processing into the teachings of modified Ariyoshi, (paragraph 004 of Iketani).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.S./Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        08/12/2021